Citation Nr: 1039419	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in February 2008 for further development.  


FINDING OF FACT

The Veteran's PTSD has not been attributed to a verified in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303. 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated April 2005.   

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board notes that the RO reissued VCAA 
notice in March 2008.  The March 2008 notice fully complies with 
Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of his 
PTSD.  In light of the holding in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Board feels that an examination is not 
required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The standards of McLendon 
are not met in this case as the medical evidence is not the issue 
in this case.  The Board acknowledges that the VA outpatient 
records establish a diagnosis of PTSD; and that the medical 
evidence is competent to concede that the Veteran does, in fact, 
have PTSD.  The issue is whether the Veteran's alleged stressor 
can be verified.  This issue cannot be resolved by way of a VA 
examination.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  There was an amendment to 
38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  However, that amendment deals only 
with situations where a stressor claimed by a veteran is related 
to fear of hostile military or terrorist activity.  The record in 
the present case does not suggest any such fear of hostile 
military or terrorist activity.  The claimed stressor has to do 
with an event during training where the Veteran hit a recruit 
with the butt of his rifle.  

There is no evidence in the record that the Veteran served in 
combat, nor is the Veteran asserting any combat related stressor.  
As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of a service stressor are not sufficient 
to establish the occurrence of such events.  Rather, his alleged 
service stressor must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  The regulatory requirement for "credible 
supporting evidence" means that "the Veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors. Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration 
of every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court held that the presence of a recognizable stressor is the 
essential prerequisite to support the diagnosis of PTSD.

In a December 2008 correspondence, the Veteran claimed that 
during infantry training at Camp Pendleton, two drill instructors 
ordered the recruits into two parallel lines.  One of the 
recruits was ordered to run back and forth between the two lines.  
While the one recruit was running, the fire team leaders 
(including the Veteran) were ordered to hit him with the butts of 
their rifles.  The Veteran was not hitting the recruit with much 
force; and the drill instructor told the Veteran that he would be 
next if he didn't start putting some force behind his hits.  
Consequently, the Veteran struck the recruit hard across the 
temple.  The recruit fell and didn't get up.  An ambulance took 
the recruit away on a stretcher.  The Veteran does not think that 
he killed the recruit; but he doesn't know for sure.  

Pursuant to the Board's February 2008 Remand, the RO sought to 
verify the alleged stressor.  The RO noted in its June 2010 
formal finding that the Joint Service Records Research Center 
(JSRRC) does not research records for stressors that occurred 
during service in the Marine Corps.  Instead, the RO sent a 
request to the Naval Criminal Investigative Service (NCIS).  The 
RO noted that the NCIS sent an April 2010 response in which it 
stated that there was no record of any such investigation.  

The Board acknowledges that an August 2004 treatment report 
includes a diagnosis of PTSD, as well as bipolar adjustment 
disorder by history.  However, the PTSD diagnosis was not 
attributed to any verified stressor inasmuch as the Veteran does 
not have any verified stressors.

After reviewing the totality of the evidence, the Board is unable 
to find corroboration of the claimed stressor.  As noted in the 
preceding paragraphs, an attempt to verify the incident was 
unsuccessful.  In the absence of a verified stressor, service 
connection for PTSD is not warranted.

The preponderance of the evidence is against this claim, and the 
benefit-of-the-doubt doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


